STRINGER, Judge.
Debra R. Ducharme, the Former Wife, seeks review of the second amended final judgment of dissolution of marriage. We find merit in the Former Wife’s contention that the trial court abused its discretion in requiring a written order or consent of the parties prior to the removal of the minor child from the state for greater than ten days. The Former Wife currently resides in New York, and this requirement will interfere with the visitation schedule ordered by the court in which each parent is allotted two continuous two-week periods with the child during the summer. Accordingly, we reverse for the court to strike that requirement from the second amended final judgment. We affirm the remainder of the judgment without discussion.
Affirmed in part; reversed in part; and remanded.
FULMER and WALLACE, JJ., Concur.